In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

Nos. 01-3558, 01-3559 & 01-3683
UNITED STATES OF AMERICA,
                                                 Plaintiff-Appellee,
                                 v.

KAMORUDEEN SOWEMIMO,
ROBERT THOMAS, and
CORNELL GREEN,
                                     Defendants-Appellants.
                          ____________
           Appeals from the United States District Court
       for the Northern District of Illinois, Eastern Division.
             No. 01 CR 3—Suzanne B. Conlon, Judge.
                          ____________
    ARGUED OCTOBER 28, 2002—DECIDED JULY 7, 2003
                   ____________


  Before KANNE, DIANE P. WOOD, and EVANS, Circuit
Judges.
   DIANE P. WOOD, Circuit Judge. This appeal comes to
us from three members of a large heroin distribution
organization in Chicago. Cornell Green, the organization’s
mastermind and leader, Robert Thomas, one of his key
supervisors, and Kamorudeen Sowemimo, a Nigerian
heroin importer, were indicted along with twelve other
members of the organization. Green and Sowemimo each
pleaded guilty to conspiracy to possess with intent to
distribute heroin, the first count of a nineteen-count
indictment. Thomas tried his luck before the jury. Green
2                        Nos. 01-3558, 01-3559 & 01-3683

and Sowemimo have both appealed various aspects of
their plea agreements and sentences, and Green has
added a challenge to the statute under which he was
convicted. Thomas, who was convicted of conspiracy to
possess with intent to distribute heroin, appeals the dis-
trict court’s application of the U.S. Sentencing Guide-
lines in his case. Finding no error in the district court’s
decisions, we affirm in all three cases.


                            I
  Cornell Green headed up an extensive heroin distribu-
tion organization from 1993 until he was arrested in
2001. His organization employed street level dealers
whose efforts were overseen by supervisors—also employed
by Green—including co-defendant Robert Thomas. At the
organization’s peak, it was moving approximately 100
grams of heroin a day, for which it was receiving about
$10,000. Green and many members of his organization
were affiliated with the Mickey Cobras street gang, in
which Green held the rank of “King,” the second highest
position in the gang. Green’s gang ties ensured that
his dealers could sell drugs in territory controlled by the
gang.
  The heroin that Green’s dealers sold was wholesale, high-
purity product imported by Nigerian drug dealers, includ-
ing co-defendant Kamorudeen Sowemimo. Green bought
heroin from Sowemimo in 100- to 300-gram quantities,
at an average cost of $10,500 per 100 grams. He then
cut the pure heroin with a diluting agent to increase his
profits and make the drugs fit for human consumption.
Green’s heroin was reputed to be superior to comparably
priced drugs on the market. In fact, his reputation for
mixing high quality heroin earned him the nickname “Chef-
Boy-R-Dee,” or “the Chef,” among Chicago’s heroin users
and dealers.
Nos. 01-3558, 01-3559 & 01-3683                            3

  Although the exact dates of Thomas’s involvement in
Green’s heroin network are disputed, it appears that
he worked from some time in the summer of 1999 until the
end of that year. Green testified at Thomas’s trial that
Thomas worked for him for seven to eight months. During
this time Thomas worked as a supervisor, a job that
involved handling routine problems among the street
dealers and collecting the proceeds of their drug sales
for Green. On an average day Thomas collected be-
tween $5,000 and $6,000 from Green’s various dealers.
He continued to work for Green until some time in early
2000. With the help of his vast network of dealers and
supervisors, Green’s narcotics business flourished. He
amassed an impressive collection of real estate, cars
and luxury items with the profits he earned.
  Green’s heroin empire came tumbling down in January
2001, when he was arrested. On May 3, 2001, Green and
fourteen members of his organization were named in a
nineteen-count indictment that charged them with
various narcotics-related offenses. Of the fifteen who
were indicted, all but Green, Thomas and Sowemimo
pleaded guilty long before trial. Green eventually experi-
enced a change of heart, and on June 27, 2001, he entered
a guilty plea to Count I of the indictment and agreed
to cooperate fully with the authorities in exchange for a
government motion for a downward departure from the
Sentencing Guidelines’ mandatory minimum sentence.
Green also agreed to a forfeiture judgment of $1,000,000,
which included various cars and real property obtained
with drug proceeds. A bit later, Sowemimo also decided
to plead guilty to the first count of the indictment. He
did so on July 9, 2001, at the end of the first day of a two-
day trial. The following day, Thomas was convicted by
the jury of conspiracy to distribute heroin under 21 U.S.C.
§ 846. The district judge sentenced all three on September
14, 2001. Green and Thomas each received 360-month
4                         Nos. 01-3558, 01-3559 & 01-3683

sentences and Sowemimo was sentenced to 168 months
in prison.


                             II
  The appellants raise several arguments for our con-
sideration. Because Green and Sowemimo pleaded guilty
and have no desire to withdraw those pleas, their argu-
ments on appeal are limited to challenges to the constitu-
tionality of the statute under which they were convicted
and to the sentences they received.


                             A
  Green challenges the constitutionality of 21 U.S.C.
§ 841(b), on the ground that it is inconsistent with the
Supreme Court’s decision in Apprendi v. New Jersey, 530
U.S. 466 (2000). This is an argument that we may easily
dispose of. First, although the government failed to point
this out, Green’s guilty plea did not reserve this as an
argument for appeal, and it is thus waived. See, e.g., United
States v. Broce, 488 U.S. 563, 569 (1989) (guilty plea
waived possible double jeopardy claim). Second, even if
Green has preserved the point somehow, it could not
prevail: this court has rejected exactly this argument on
several occasions, most recently in United States v.
Arocho, 305 F.3d 627, 638 (7th Cir. 2002), and United States
v. Martin, 287 F.3d 609, 615-16 (7th Cir. 2002). See also
United States v. Brough, 243 F.3d 1078 (7th Cir.), cert.
denied, 534 U.S. 889 (2001) (finding § 841 constitutional).
Green presents no reason why these decisions should be
revisited, and we decline to overrule precedent or to part
ways with the other courts of appeals that have also
upheld the constitutionality of § 841(b). See, e.g., United
States v. Outen, 286 F.3d 622, 634 (2d Cir. 2002); United
States v. Palmer, 297 F.3d 760, 767 (8th Cir. 2002); United
Nos. 01-3558, 01-3559 & 01-3683                            5

States v. Buckland, 277 F.3d 1173, 1177 n.1 (9th Cir. 2002)
(en banc) (collecting cases from other circuits).


                             B
  Next, Green argues that his sentence should be vacated
because the government failed to move for a downward
departure pursuant to § 5K1.1 of the U.S. Sentencing
Guidelines (U.S.S.G.) as it agreed to do in the parties’ plea
agreement if Green cooperated fully in this and other
investigations. He also believes that the district court
erred in not compelling the government to file such a
motion. While Green concedes that his cooperation stopped
shortly after his co-defendants’ trial, he believes none-
theless that he was entitled to benefit from his earlier
assistance. In his view, the government received a wind-
fall by first reaping the benefits of his full cooperation
prior to and during Sowemimo’s and Thomas’s trial, and
then failing to “pay” for that benefit by seeking the prom-
ised downward departure for Green. We review Green’s
interpretation of the plea agreement de novo. United
States v. Lezine, 166 F.3d 895, 900 (7th Cir. 1999).
  The government contends that Green’s argument is
waived because he conceded to the district court that
he stopped cooperating with the government, which is a
clear breach of the terms of the plea agreement. Therefore,
the government asserts, he cannot now claim that he
was entitled to the benefit of the terms of the plea bar-
gain. At the very least the government believes that
Green forfeited this issue by failing to argue below that
the government was obliged to move for a downward
departure from the Sentencing Guidelines at the time
of sentencing. See, e.g., United States v. Ramunno, 133
F.3d 476, 484 (7th Cir. 1998). Accordingly, the govern-
ment asks that at most we review this issue for plain
error. Id.
6                         Nos. 01-3558, 01-3559 & 01-3683

  In the end it does not matter whether Green knowingly
relinquished his right to bring this argument (waiver),
or whether he merely failed to raise the argument in a
timely manner (forfeiture), because either way he can-
not prevail. See United States v. Olano, 507 U.S. 725, 734
(1993) (explaining difference between waiver and forfei-
ture). Green cannot get around the fact that he did
not comply with the terms of his plea agreement. Para-
graph 12 of the plea agreement states that Green “will-
fully and truthfully cooperate with the government in any
matter in which he is called upon to cooperate.” The
agreement also specifies that the “defendant further
agrees to cooperate fully and truthfully in identifying
and forfeiting tainted assets subject to forfeiture, regard-
less where they may have been transferred or hidden.”
Id. at ¶ 15. At sentencing, Green’s lawyers acknowledged
that he stopped cooperating shortly after Sowemimo’s and
Thomas’s trial. They then asked the court to postpone
sentencing to enable Green to resume his cooperation.
In addition to relying on this cessation of cooperation
(whether it was temporary or permanent), the govern-
ment also claims that Green was not forthright about
the true extent of his tainted assets, although it con-
cedes that it lacks hard proof that Green has anything
more squirreled away.
  Even if Green was completely truthful about his
tainted assets, it remains the case that he has other-
wise admitted to violating the terms of the plea agree-
ment. This is enough to preclude him from prevailing on
an argument that he had a right to a government motion
for a downward departure. This is so because both parties
acknowledge that plea agreements are interpreted and
enforced as a matter of contract law. Ramunno, 133 F.3d
at 484. It is a long-established principle of contract law
that one party’s failure to fulfill its end of the bargain
relieves the other party of its obligations under the agree-
Nos. 01-3558, 01-3559 & 01-3683                           7

ment. Id. Although the government may not unilaterally
decide whether a defendant has substantially breached
the terms of a plea agreement in deciding whether it is
bound to move for a downward departure per the parties’
agreement, see United States v. Frazier, 213 F.3d 409, 419
(7th Cir.), cert. denied sub nom., Walker v. United States,
531 U.S. 1015 (2000), here, the fact that Green admitted
that he did not fully cooperate with the government elimi-
nates the need to hold an evidentiary hearing on the
question of breach and relieves the government of its
obligation to move for the downward departure. See Wade
v. United States, 504 U.S. 181, 186 (1992) (holding that
defendant is not entitled to evidentiary hearing on ques-
tion of breach of substantial terms of plea agreement
without making “a ‘substantial threshold showing’ ”).
   That Green’s cooperation was significant before he
experienced a change of heart—and this is not disputed by
either side—does not change the fact that he failed to
continue to cooperate when he was asked to do so. See, e.g.,
Ricketts v. Adamson, 483 U.S. 1, 10 (1987) (failure to ful-
fill terms of plea agreement, despite initial cooperation,
may constitute breach). The parties did not include any
provisions for partial fulfillment of the terms of the plea
bargain and we will not write such a clause into their
agreement.
  The law with respect to a defendant’s entitlement to
the third-level adjustment for acceptance of responsibility
under U.S.S.G. § 3E1.1 changed significantly with the
passage of the Prosecutorial Remedies and Tools Against
the Exploitation of Children Today Act of 2003 (the PRO-
TECT Act). See Pub. L. No. 108-21, § 401(g), 117 Stat. 650,
671 (April 30, 2003). Under the new statute, the addi-
tional adjustment of one level may be granted only upon
the prosecutor’s motion, and only at the pretrial stage.
We have no need to decide here whether the PROTECT
Act applies to a pending case like Green’s, however, be-
8                          Nos. 01-3558, 01-3559 & 01-3683

cause he has not shown an entitlement to the adjustment
even under the prior law.
  Green had one remaining option after the district
court refused to postpone sentencing in his case to enable
him to demonstrate his renewed willingness to cooper-
ate fully. The court invited Green to resume cooperation
after he was sentenced. Had he chosen to do so, the gov-
ernment could have moved to reduce his sentence with-
in one year of the date of sentencing under Rule 35(b) of
the Federal Rules of Criminal Procedure. Although both
the government and the court were open to this possibil-
ity, the record does not indicate that Green in fact re-
sumed cooperation.


                             C
  Like Green, Sowemimo challenges his sentence. He
believes that the district court erred when it denied him
an additional one-point reduction in the level of his of-
fense pursuant to U.S.S.G. § 3E1.1(b) for timely accept-
ance of responsibility. Whether a defendant meets the
requirements of § 3E1.1(b) turns on questions of fact;
therefore we review the district court’s refusal to grant
an additional one-point sentencing reduction under the
clear error standard. United States v. Bosque, 312 F.3d
313, 316 (7th Cir. 2002); United States v. Nielsen, 232 F.3d
581, 583 (7th Cir. 2000). See also U.S.S.G. § 3E1.1, Ap-
plication Note 5.
  A defendant who accepts responsibility for her criminal
activity may receive up to a three-point reduction under
the Sentencing Guidelines. To receive two of the three
points the defendant must “clearly demonstrate[ ] accep-
tance of responsibility” for the offense charged. See U.S.S.G.
§ 3E1.1(a). Under the law at the time of this trial, defen-
dants were entitled to an additional one-point reduction
if they qualified for the two-point reduction under
Nos. 01-3558, 01-3559 & 01-3683                            9

§ 3E1.1(a), but only if their offense level prior to this
reduction was level 16 or greater, and if they either
“timely provide[d] complete information to the government
concerning [their] own involvement in the offense,”
§ 3E1.1(b)(1) or “timely notified the authorities of [their]
intention to enter a plea of guilty, thereby permit-
ting the government to avoid preparing for trial and
permitting the court to allocate its resources efficiently.”
§ 3E1.1(b)(2).
  At sentencing, the district court granted Sowemimo a
two-point reduction under § 3E1.1(a) because of his
overall acceptance of responsibility as evidenced by his
guilty plea. The court refused to reduce further his offense
level by one point for the timeliness of his acceptance
of responsibility because Sowemimo failed to enter his
guilty plea prior to the pretrial conference as the court
asked the defendants who wished to so plead to do, and
as all of the defendants except Green, Sowemimo and
Thomas actually did.
  The additional one-point reduction under § 3E1.1(b) is
meant to reward conduct that “occur[s] particularly early
in the case.” U.S.S.G. § 3E1.1(b), Application Note 6; see
also Nielsen, 232 F.3d at 583. As the Commentary to
this section of the Sentencing Guidelines explains,
    [T]o qualify under subsection (b)(2), the defendant
    must have notified authorities of his intention to
    enter a plea of guilty at a sufficiently early point in
    the process so that the government may avoid prepar-
    ing for trial and the court may schedule its calendar
    efficiently.
Id. The district court found Sowemimo’s decision to plead
guilty after the first day of a two-day trial not only an
inefficient use of its resources, but “acutely disruptive” of
the court’s schedule. This is the type of factual determina-
tion that we do not disturb on appellate review, see, e.g.,
10                        Nos. 01-3558, 01-3559 & 01-3683

United States v. Wallace, 114 F.3d 652, 655 (7th Cir. 1997),
and it is fatal to Sowemimo’s argument. (Once again,
because Sowemimo loses even under the prior law, we
have no need to decide whether the stricter require-
ments for the additional adjustment imposed by the
PROTECT Act apply here. We note, however, that it may
be problematic to apply retroactively the requirement
of a government motion.)
  In the alternative, Sowemimo believes that he is entitled
to an additional one-point reduction under § 3E1.1(b)(1) be-
cause of the post-arrest statements that he made con-
cerning his heroin sales to Green. The problem with this
argument is that the Sentencing Guidelines offer an
additional point for the timely provision of “complete
information,” id. (emphasis added), and Sowemimo sub-
sequently recanted some of his post-arrest admission.
Furthermore, the information that Sowemimo provided
was limited to his role in the heroin network. He pro-
vided the government with no information about his
heroin suppliers or how the drugs entered the United
States. The government argues that these two shortcom-
ings mean Sowemimo may not benefit from the one
point reduction under § 3E1.1(b)(1) because he has not pro-
vided complete information. We agree. Cf. United States
v. Francis, 39 F.3d 803, 809 (7th Cir. 1994).


                            D
  Finally, Robert Thomas, the only member of Cornell
Green’s heroin operation who was actually tried and
convicted by a jury, wants to set aside the district court’s
drug quantity calculations. Initially, we must decide
whether Thomas has preserved this argument for review
on appeal. In his opening brief, Thomas candidly acknowl-
edged that the specific argument raised on appeal was
not pressed in the district court. Acting pro se despite
Nos. 01-3558, 01-3559 & 01-3683                          11

the fact that he was still represented by counsel at the
time, Thomas filed two motions in the district court chal-
lenging the quantity of drugs that were attributed to him
in the Presentence Investigation Report (PSR). The dis-
trict judge understood these motions as raising an objec-
tion to the amount of heroin attributed to Thomas, even
if the objections were less than clearly articulated in his
pro se filings. Our review of the transcript satisfies us
that Thomas did enough to raise this point before the
district court, and we thus are free to consider his argu-
ment on the merits.
   Even so, Thomas has a difficult task, because we will
reverse a district court’s drug quantity calculations only
if they are clearly erroneous. United States v. Noble, 246
F.3d 946, 951 (7th Cir. 2001). To meet this standard,
Thomas must convince us that a mistake has been made
in the sense that none of the evidence in the record sup-
ports the district court’s drug quantity calculations.
See United States v. Martin, 287 F.3d 609, 616 (7th Cir.
2002), cert. denied sub nom., Alicea v. United States, 123
S. Ct. 116 (2002).
  In support of his claim that the district court erred,
Thomas argues that the judge failed to arrive at the
most conservative estimate of heroin that may be at-
tributed to him. In his view, if the district court had
taken into consideration the fact that Green cut the pure
heroin with a filler before selling the drugs, the drug
quantity estimate would have been in the range of 7.8
kilograms. What Thomas ignores is the fact that the
countable weight for drug quantity calculations in-
cludes any mixture or substance containing a detectable
quantity of the drug. See U.S.S.G. § 2D1.1(c), Note (A). The
district court was thus obliged to consider the filler, as
well as the pure heroin, in making its calculations. We
find ample evidence in the record to support the estimate
that the district court reached in this case (which was
12                     Nos. 01-3558, 01-3559 & 01-3683

by no means the highest number the court could have
chosen).


                         III
 Finding no merit in any of appellants’ arguments, we
AFFIRM the judgments of the district court.

A true Copy:
      Teste:

                     ________________________________
                     Clerk of the United States Court of
                       Appeals for the Seventh Circuit




                 USCA-02-C-0072—7-7-03